             Case 2:20-cv-01115-CKD Document 7 Filed 07/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PABLO HERNANDEZ,                                     No. 2:20-cv-1115 CKD P
12                         Plaintiff,
13              v.                                        ORDER
14   MULE CREEK STATE PRISON,
15                         Defendant.
16

17              Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c).

21              Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                          1
             Case 2:20-cv-01115-CKD Document 7 Filed 07/08/20 Page 2 of 4

 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3              The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8              A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15              In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27   /////

28   /////
                                                          2
             Case 2:20-cv-01115-CKD Document 7 Filed 07/08/20 Page 3 of 4

 1              The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

 2   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The

 3   court will, however, grant leave to file an amended complaint.

 4              If plaintiff chooses to amend the complaint, plaintiff is informed as follows:

 5              1. The Eleventh Amendment serves as a jurisdictional bar to suits brought by private

 6   parties against a state or state entity unless the state consents to such suit. See Quern v. Jordan,

 7   440 U.S. 332 (1979); Alabama v. Pugh, 438 U.S. 781 (1978) (per curiam). With respect to the

 8   claims identified by plaintiff in his original complaint, the State of California has not consented to

 9   suit.

10              2. There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

11   or connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423

12   U.S. 362 (1976). Furthermore, vague and conclusory allegations of official participation in civil

13   rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

14              3. Under the Eighth Amendment, “prison officials have a duty to protect prisoners from

15   violence at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (internal

16   quotation marks, ellipsis, and citation omitted). A prison official may be held liable for an

17   assault suffered by one inmate at the hands of another where the assaulted inmate can show that

18   the injury is sufficiently serious, and that the prison official was at least deliberately indifferent to

19   serious risk of harm. Id. at 834, 837.

20              4. The United States Supreme Court has held that “an unauthorized intentional
21   deprivation of property by a state employee does not constitute a violation of the procedural

22   requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post-

23   deprivation remedy for the loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984).

24   Thus, where the state provides a meaningful post-deprivation remedy, only authorized, intentional

25   deprivations constitute actionable violations of the Due Process Clause. An authorized

26   deprivation is one carried out pursuant to established state procedures, regulations, or statutes.
27   Piatt v. McDougall, 773 F.2d 1032, 1036 (9th Cir. 1985).

28   /////
                                                          3
         Case 2:20-cv-01115-CKD Document 7 Filed 07/08/20 Page 4 of 4

 1            Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This is because, as a

 4   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 5   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 6   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 7   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 8            In accordance with the above, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

10            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

11   shall be collected and paid in accordance with this court’s order to the Director of the California

12   Department of Corrections and Rehabilitation filed concurrently herewith.

13            3. Plaintiff’s complaint is dismissed.

14            4. Plaintiff is granted thirty days from the date of service of this order to file an amended

15   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

16   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

17   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

18   amended complaint in accordance with this order will result in a recommendation that this action

19   be dismissed.

20   Dated: July 8, 2020
                                                         _____________________________________
21
                                                         CAROLYN K. DELANEY
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24
     1/bh
25   hern1115.14

26
27

28
                                                         4
